Per Curiam.
This matter came before the court for consideration of appellant’s motion for rehearing, which claims that our opinion in State v. Laue, ante p. 57, 402 N.W.2d 313 (1987), erroneously recited at 59, 402 N.W.2d at 315, that the patrol car “had its engine running” when no such evidence appeared in the record, and, further, that we incorrectly recited at 60, 402 N.W.2d at 315, that the trooper said to the defendant, “[I]t didn’t quite make it to the ditch.”
Upon reexamination of the record, at page 27, line 13, of the bill of exceptions, during cross-examination of the trooper by the appellant’s counsel, the question was asked, “Now, in the time it took him to do that you went and got in your car; was you [sic] car — engine already started?” to which the witness responded, “Yes, it was,” and at page 18, line 24, the question was asked, “And, the statement was?” and the answer given was “That it didn’t quite make it to the ditch.”
The court finds that there is no basis in fact, or in law, to support the allegations of the appellant’s motion for rehearing.
It is therefore ordered that the motion for rehearing be, and the same is, overruled.
Motion overruled.